DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 14-16, and 18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Stewart et al. (hereinafter Stewart1) (US 20160300064 A1).
As to claim 1, Stewart teaches a method comprising: 
configuring, by a boot sequencing system [0010: “a secure boot controller (SBC) that provides self-boot functionality for initializing the embedded system…”], attack detection circuitry [0035: “…watchdog timer 134 (FIG. 1) asserts SCPU_MODE when the specified guard interval has lapsed, thereby indicating either an error in the boot process or a possible unauthorized instruction in the boot process.”] based on configuration information accessed from a first storage device [0021: “The OTP memory 104 stores various information used by the SoC 100, including provisioning information 160 utilized by the SBC 102 to provision the various components of the SoC 100 during the boot up process.”]; 
after configuring the attack detection circuitry, starting, by the boot sequencing system, a root of trust processor [0018: “a secure central processing unit (CPU ) 130 (also referred to herein as ‘SCPU’ 130)…”] to initiate a boot sequence [0011: “As such, in the secure self-boot mode, initialization of the embedded system has two phases: execution of firmware code from the ROM to set up secure boot code in the RAM, followed by execution of the secure boot code from the RAM.”]; and 
enabling access, by the root of trust processor during the boot sequence, to information stored in a second storage device [0020: “…the SCPU 130 further includes a write-only direct memory access (DMA) engine 156 configured to transfer data into the CC-RAM 154 form main memory (e.g., memories 118, 120).
As to claim 8, Stewart teaches wherein configuring the attack detection circuitry includes enabling detection of at least one of: frequency, sequencing, or temperature attacks [0035].
As to claims 14-16, they relate to system claim comprising the similar subject matters claimed in claim 1. Therefore, they are rejected under the same reasons applied to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (hereinafter Stewart) (US 20160300064 A1), in view of Murphy et al., (hereinafter Murphy) (US 20170246466 A1).
As to claim 3, Stewart does not teach wherein the internal clock signal is a first internal clock signal, the method further comprising, prior to enabling access, configuring, by the boot sequencing system, a second internal clock signal based on trim information accessed from the first storage device; and clocking, by the boot sequencing system, the root of trust processor using the second internal clock signal.
Murphy teaches that processor is configured to operating two different operating frequencies during booting process [0134].
Thus, it would have been obvious to ordinary skill in the art to incorporate the teaching of configuring processor to operate at two different operating frequencies during booting process as suggested in Murphy into Stewart to optimize boot process. One having ordinary skill in the art would have been motivated to make such modification to shorten booting time.
As to claim 4, Murphy further teaches wherein the second internal clock signal operates in a narrower frequency range than the first internal clock signal [0134: “the first clock speed can be higher than the second clock speed…”].
As to claim 5, Murphy teaches wherein configuring the second internal clock signal includes: adjusting the second internal clock signal to operate within a narrower frequency range [0134: “For example, one or more processors…may be run at a first clock speed for an initial time period…then one or more processors may be run at a second clock speed…the first clock speed can be higher than the second clock speed…”].
As to claims 18-20, they relate to system claim comprising the similar subject matters claimed in claims 1 and 3. Therefore, they are rejected under the same reasons applied to claims 1 and 3.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (hereinafter Stewart) (US 20160300064 A1), in view of Rao et al., (hereinafter Rao) (US 20200257798 A1).
As to claim 7, Stewart does not teach adjusting the sensitivity of the attack detection circuitry.
Rao teaches adjusting the sensitivity of a detection circuitry [abstract].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of adjusting the sensitivity of the detection circuitry as suggested in Rao into Stewart to detect an error. One having ordinary skill in the art would have been motivated to make such modification to improve security by reducing response time in response to detection of an attack.
Claim(s) 2 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (hereinafter Stewart) (US 20160300064 A1), in view of well-known in the art.
As to claim 2, Stewart does not teach the method of claim 1, further comprising: receiving, by the boot sequencing system and on a port, a voltage; and responsive to receiving the voltage on the port, generating, by the boot sequencing system, an internal reset signal and an internal clock signal.
It is well known that a boot process is started when power is supplied to a device. An clock signal is provided when the boot process is started. Thus, the recited subject matter is common and well known in the art. It is obvious to one of ordinary skill in the art to incorporate the common technical feature to achieve the well-known result.
As to claim 9-13, they relate to storing data into storage devices. the recited subject matter is common and well known in the art. It is obvious to one of ordinary skill in the art to incorporate the common technical feature to achieve the well-known result.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Stewart was cited in the IDS filed on 01/12/2022.